Citation Nr: 1409744	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  10-37 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to more than 20 months of educational assistance benefits under Chapter 30, Title 38, United States Code (Montgomery GI Bill).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from January 2007 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision of the Muskogee Education Center that denied entitlement to MGIB benefits in excess of 20 months.


FINDING OF FACT

The Veteran had 20 months and 7 days of active duty, and was separated from service due to service-connected disability.


CONCLUSION OF LAW

The service requirements for entitlement to more than 20 months of educational assistance benefits pursuant to Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3011, 3013 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.7042, 21.7072 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duties to notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031, 21.1032 (2013).  In this case, however, the essential facts are not in dispute; the case rests on the interpretation and application of the relevant law.  Hence, the duties to notify and assist are not applicable to the claim.  Beverly v. Nicholson, 19 Vet. App. 394 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002).

According to the Veteran's DD Form 214, he served on active duty from January 2007 to October 2008, for a period of 20 months and 7 days.  He was honorably discharged due to disability, and received severance pay.  The service department also confirmed that the Veteran's original enlistment was for a period of 4 years.  

The Veteran's initial claim for MGIB educational assistance was received in December 2008.  He was found to be basically eligible for MGIB benefits because, although he did not complete his obligated period of service, he was discharged due to service-connected disability.  See 38 U.S.C.A. § 3011(a)(1)(A)(ii); 38 C.F.R. § 20.7042(a)(5)(i).  He began a program of education in January 2009, and subsequently exhausted his 20 months of entitlement under the MGIB program.  Subsequently, he began receiving benefits under the Post-9/11 GI Bill program, but his appeal remains active.

The Veteran contends that he should be awarded the full 36 months of entitlement under the MGIB program.  He states that one of the reasons he enlisted in the military was to obtain educational benefits.  He indicates that it is not his fault that he incurred disabilities in service which necessitated his early discharge, and he does not feel that it is fair that he should not receive his full amount of benefits.  

Most individuals with 36 months or more of qualifying service are entitled to 36 months of assistance under the MGIB.  However, different rules apply to veterans who do not complete their obligated period of service, and serve less than 36 months of continuous active duty service.  In particular, an otherwise qualifying Veteran who is discharged or released from active duty for a service-connected disability is entitled to one month of educational assistance benefits under Chapter 30 for each month of continuous active duty served as part of the obligated period of active duty.  38 U.S.C.A. § 3013(a)(2); 38 C.F.R. § 21.7072(b)(1).  Moreover, entitlement is counted in whole months.  38 C.F.R. § 21.7072(b)(2).  

Thus, the law clearly establishes that the Veteran is entitled to one month of MGIB benefits for each complete month of active duty service.  It is not disputed that he completed 20 full months of active duty.  The Board is bound in its decisions by applicable statutes enacted by Congress.  Payments of monetary benefits from the Federal Treasury must be authorized by statute.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); Davenport v. Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  In other words, unless an individual meets all of the requirements of a particular law, he or she is not entitled to the benefit; indeed the benefit cannot be awarded, regardless of the circumstances.  

Here, although the Veteran feels that it is not fair that is MGIB educational assistance should be for less than the full 36 months, the statute enacted by Congress applies not only to individuals who receive early discharges due to service-connected disability, but also if discharged due a medical condition which preexisted service, hardship, or involuntarily for the convenience of the Government as a result of a reduction in force.  See 38 U.S.C.A. § 3013(a)(2); 38 C.F.R. § 21.7072(b)(1).  Thus, it is clear that Congress intended the duration of educational assistance to be based on actual active duty completed, rather than on the intended period of active duty.  

Congress did not enact any exceptions to the above-discussed legal provisions which would permit a grant of the requested benefit, and we are not free to disregard the law.  In this case, there is no legal basis on which the appellant's claim can be granted.  As the law is dispositive in this case, the appeal is terminated due to absence of legal merit.  See Sabonis v. Brown, 6 Vet.App. 426, 430 (1994). 


ORDER

Entitlement to more than 20 months of educational assistance under the MGIB (Chapter 30, Title 38, United States Code) is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


